PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/263,483
Filing Date: 31 Jan 2019
Appellant(s): James C. Otteson



__________________
Rex W. Watkins
Registration No. 68,924
            For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 06/06/2022.
(1)    Grounds of Rejections to be reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Withdrawn Rejections.” New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”

The following grounds of rejection are applicable to the appealed claims:
I.	Claims 1, 4, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein-Stahl et al. US 2003/0157229 in view of Lee et al. US 20080226797 in view of Bradley et al. US 2014/0212565 and further in view of NPL Ajibola et al. (Nutrition & Metabolism 9: pages 61-73 (1-12), 2012) and further in view of NPL fructose and as evidenced by NPL sucrose.

II.	Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein-Stahl et al. US 2003/0157229 in view of secondary prior arts as applied to claim 17 and further in view of Fitzpatrick et al. (EP 0447103).

III.	Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein-Stahl et al. US 2003/0157229 secondary prior arts of record as applied to claims 20 and 22 and in view of Karr F et al. USPN 3767829.



Withdrawn Rejections:
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and
The rejection of claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

It is to be noted that these rejections are withdrawn due to the cancellation of claim 19 by the appellants in the After Final amendment dated 12/06/2021.



(2) 	Response to arguments
	Appellants argued on pages 5-6 of appeal brief filed on 6/6/2022 that 
“The portion of the specification identified in the Office Action to support this conclusion — paragraph [0026] of Blumenstein Stahl (Office Action, p. 6) — simply provides an open-ended laundry list of potential sweetening compositions. No disclosure in that paragraph suggests combining a monk fruit product with a caloric sweetener (arguments on page 5 and page 6 second paragraph), let alone combining the monk fruit product with honey or sucrose (the specific caloric sweeteners referenced in claim 1) in concentrations and ratios that correspond with the language of claim 1”.
In response to appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an appellant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on In re Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). (MPEP 2145 IV). 
It is also to be noted that appellants appear to be arguing the references individually and further appellants have not shown in their arguments or their specification that there is any criticality or unexpected secondary considerations regarding the combination of monk fruit and sucrose or honey.

In brief and as mentioned in the above rejection, Blumenstein-Stahl et al. is the primary prior art and broadly discloses the sweeteners which includes calorie sweetener in a beverage composition containing Luo Han Guo (i.e. Monk fruit) ([0027], [0028], [0046]) and another calorie sweetener is present which is not from “monk fruit” as claimed in claim 1  This disclosure of calorie sweetener having fructose as disclosed by Blumenstein-Stahl et al. is sufficient to modify Blumenstein-Stahl et al. by using secondary prior art by Bradley et al. and NPL Ajbola et al. to include honey as a natural calorie sweetener source having many nutritional benefits which its use is economical as taught by NPL Ajibola et al. (in Abstract) and mentioned in the final office action (pages 7 and 8).  

Appellants argued on page 5 last paragraph and continued to page 6 that “Rather, the disclosure of Blumenstein-Stahl (Abstract, Title) primarily focuses on the use of flavanols (e.g., flavanols from green tea) as “sweetness cutting material which reduces the sweetness impression of the sweetener system...Such dampening of sweetness is unrelated to the claimed subject matter in this case”.
In response, it is to be noted that independent claim 1 is broad and it recites the open ended transitional phrase “comprising” which may include additional ingredients including flavanols. It is also to be noted that Blumenstein-Stahl also discloses the presence of calorie sugar ([0012]) and carbon dioxide added to a beverage which is also one component responsible for the reduction of flavor e.g. sweetness impression ([0013]) and claim 1 recites carbonated beverage. Therefore, Blumenstein-Stahl et al. is a proper primary prior art. 

Appellants argued on page 6 third paragraph that “Also, Blumenstein-Stahl: 
(1) contains no disclosure of pH (let alone the range specified in claim 1); 
(2) teaches — expressly contrary to the language of claim 1 — the inclusion of artificial sweeteners such as saccharin, acesulfame K, cyclamate, and aspartame (Blumenstein-Stahl, [0010]); and 
(3) teaches — expressly contrary to the language of claim 1 — the inclusion of phosphoric acid (Id., paragraph [0047]).
(4)  Further, none of the examples in Blumenstein-Stahl have sufficiently low amounts of a caloric sweetener such that the resulting beverage has between 1.5 and 2.5 calories per fluid ounce as recited in claim 1. Indeed, the examples of beverages with the lowest amounts of caloric sweetener (C—F) each include 4% sugar, which is more than 4-fold higher than the amount specified in claim 1. Blumenstein-Stahl, ([0060]). The 4% concentration of sugar disclosed in Blumenstein-Stahl is equivalent to more than 14 g of sugar per 12 fluid ounces, while the express language of claim 1 states that the claimed beverage contains only 1-3 grams of honey or sucrose per 12 fluid ounces”.
In response to (1) Blumenstein-Stahl does teach a carbonated beverage with monk fruit ([0015], [0027], [0028], [0030]). The examiner used secondary prior art by Lee et al. to address the pH of a carbonated beverage with teaching-suggestion-motivation as discussed in detail in the final office action (Please see detail on pages 11-12). 
In response to (2), the inclusion of the artificial sweetener, it is to be noted that Blumenstein-Stahl broadly discloses sugars which can include natural sugar, artificial sweetener or combinations thereof ([0012]) which clearly indicates that while artificial sweeteners may be used they are not required and are in fact just one embodiment of the invention of Blumenstein-Stahl.  Furthermore, a specific sugar e.g. honey, as disclosed by Bradley, was used to modify Blumenstein-Stahl with further motivation by using NPL Ajibola et al. and this has been discussed in detail in the final office action (See office action pages 7-8). It is also to be noted that even if Blumenstein-Stahl et al. does not disclose the claimed 1-3 gm of honey or sucrose as alleged by the appellants, in the food art, sweet taste, salt taste, etc. commonly use taste related ingredients which are optimizable and can be optimized by one of ordinary skill in the art and can also be addressed by the secondary prior arts to modify the amount as needed depending on the taste profile sought. 
In response to (3), it is to be noted that while independent claim 1 recites “devoid of phosphoric acid”, Blumenstein-Stahl et al. discloses optionally ([0047]) the long list of edible acids containing phosphoric acid ([0047]) which means that phosphoric acid is not a required component of the invention of Blumenstein-Stahl and is not being used in the rejection by the examiner.
In response to (4), it is also to be noted that while Blumenstein-Stahl et al. does not disclose the claimed 1-3 gm of honey or sucrose as alleged by the appellants, in the food art, sweet taste, salt taste and other commonly used taste related ingredients are optimizable and can be optimized by one of ordinary skill in the art and can also be addressed by the secondary prior arts to modify the amount as needed. 

Appellants argued on page 7 first paragraph that “For instance, while the Office Action asserted that claims 6-8 of Lee disclose a “‘nutritive sweetener’ in a carbonated water beverage…with Lo Han Guo and sucrose or fructose or honey,” this assertion is not supported by the disclosure of claims 6-8. Office Action, pp. 9-10. Neither claim 6 nor claim 7 of Lee reference specific sweeteners. And while claim 8 references a beverage product comprising a natural sweetener that comprises “at least one of” a relatively long list of sweeteners, claim 8 does not disclose the particular combination of a monk fruit product with honey or sucrose (let alone a combination that results in the specific concentrations of mogroside V and grams of caloric sweetener per 12 fluid ounces that are specified in amended claim 1)”.
In response, it is to be noted that Lee et al. is a secondary prior art. Claims 6-8 of Lee et al. have been used to mention that Lee et al. discloses a carbonated beverage having monk fruit (i.e. Lo Han Guo), mogroside V, natural sweetener which includes honey also (at least in claim 8 of Lee et al.).
Therefore the teaching of Lee et al. (at least in claims 6-8 of Lee et al.) supports the fact that Lee et al. is an analogous prior art and can be combined to modify Blumenstein-Stahl et al. to address the claim limitation of “wherein the beverage has between 1.5 -2.5 calories per fluid ounces “as claimed in claim 1 and discussed on page 9 of the final office action. 
In brief, if we consider at least [0017] of Lee et al., Lee et al. is used to address the limitation “1.5-2.5 calorie per fluid ounce” (e.g. [0018] recites less than 40 cals/8oz. is low calorie beverage and the claimed 1.5-2.5 cal/oz = 12.0-20.0 cal/8oz) and this meets claim 1 (please see page 10, final office action).
In addition, the examiner also addressed the claimed limitation of “1.5-2.5 cal.  per fl. oz” by using additional secondary prior arts, Bradley et al., NPL Ajibola et al. with evidentiary reference by NPL fructose and NPL sucrose and discussed all in detail in the final office action (pages 7-8). 

Appellants argue on page 7 second paragraph that “To Appellant’s knowledge, the only disclosure in Lee of the combination of Lo Han Guo (monk fruit) product with sucrose is found in Example 2, which discloses a “reduced calorie” beverage that includes sucrose at a concentration that is nearly 10-fold higher than the amount specified in claim 1”.
In response, it is to be noted that Lee et al. discloses a low calorie beverage (e.g. [0017] less than 40 cals/8oz. is a low calorie beverage and the claimed 1.5-2.5 cal/oz = 12.0-20.0 cal/8 Oz) which meets the claimed 1.5-2.5 calorie per fluid ounce as claimed in claim 1 (Please see page 10, 4th paragraph, final office action). It is to be noted that a reference can be used for all it realistically teaches and is not limited to its preferred embodiments (i.e. examples).

Appellants argued on page 8 first paragraph that “The only additional reference that is cited in the Office Action to teach the amounts of sweeteners is Bradley. However, like Blumenstein-Stahl, Bradley fails to teach the combination of a monk fruit product with honey or sucrose”.
In response, it is to be noted that Bradley et al. discloses a composition can contain Luo Han Guo and honey ([0034]-[0036]). However, it is also to be noted that Bradley et al. is used as a secondary prior art to address the claim limitations of “sweetener 1-3 grams per 12 fl oz” and “1.5-2.5 cal.  per fl. oz”. Additionally, with NPL Ajibola et al. used to strengthen the teaching-suggestion-motivation (TSM). These are discussed all in detailed in the final office action (pages 7-8).  

Respectfully submitted,
/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        

Requirement to pay appeal-forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.